Title: From George Washington to Benjamin Lincoln, 22 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  Sir
                     
                     Head Quarters 22d Septemr 1782
                  
                  I do myself the honor to transmit by Mr Sheldon the Muster Rolls of the Jersey—York—Connecticut—Rhode Island and Massachusetts Line for the Month of July and August.  I have the honor to be &c.
                  
                  By Virtue of the Resolve of the 24. July I have this day appointed Lt Colo. Smith Commy of Prisoners to the Army in this Quarter.
                  
               